— Appeal from an order of the Supreme Court at Special Term (Harlem, J.), entered June 30, 1981 in Delaware County, which, in a proceeding pursuant to title K of chapter 51 of the Administrative Code of the City of New York, granted petitioners’ motion to confirm a report of the Commissioners of Appraisal. This appeal involves a claim for loss of business as a result of the taking by New York City of certain properties in the Delaware County area for the purpose of providing the city additional sources of water. Clinton Tompkins and Richard Fersch filed a claim with the Commissioners of Appraisal for business damage to their John Deere farm equipment agency. Following the establishment of an annual net profit for the business of $3,992 and a finding that the taking of realty by New York City caused a 50% loss of claimants’ business, the commissioners applied a multiple factor of two and awarded claimants damages in the amount of $3,992. Following the granting by Special Term of petitioners’ motion to confirm the commissioners’ report, *705this appeal by claimants ensued. Claimants’ sole disagreement with the action taken by the commissioners concerns their use of a multiple of two in ascertaining claimants’ damages. Claimants argued that the particular circumstances surrounding the operation of their business compelled the use of a much higher multiple. We disagree. Since, on judicial review, “every intendment is in favor of the commission” (Matter of Huie [Fletcher — City of New York], 2 NY2d 168, 171) and a determination of the commissioners should be rejected only for an irregularity in the proceedings, use of an erroneous legal principle, or if it “ ‘shocks not only one’s sense of justice, but one’s conscience’ ” (id.), none of which exists here, Special Term correctly confirmed the commissioners’ report. Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Mikoll and Levine, JJ., concur.